[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED ORDER
CT Page 4186-SSS
A typographical error in the second and third lines of the fifth order on p. 10 of this Court's April 12, 1996 Memorandum of Decision having been called to the court's attention by counsel, said fifth order is vacated and the following is substituted therefore:
(5) Should the Board choose to exercise its authority not to rehear the application insofar as it applies to the entrance
sign, and should an application concerning the entrance sign be heard following the expiration of the one-year period, nothing in this opinion is intended to rule on the question of what regulations would be effective at the time of that hearing.
In all other respects the memorandum is unchanged.
Kevin E. Booth, Judge.